244 S.E.2d 263 (1978)
Martha Andrews Johnson WING and Jane Virginia Andrews Power Philbrick
v.
WACHOVIA BANK & TRUST COMPANY, N. A., Successor Trustee, et al., Alex B. Andrews, III.
Supreme Court of North Carolina.
May 8, 1978.
Vaughan S. Winborne, for plaintiffs.
W. Hugh Thompson, for Alex B. Andrews, III.
Joyner & Howison, for Wachovia Bank and Trust Company, N. A., Successor Trustee.
Maupin, Taylor & Ellis, for August Andrews Young, et al.
Manning, Fulton & Skinner, for Howard E. Manning, Jr., Trustee and William H. Clarkson, Jr.
Petitions by plaintiffs and defendant (Alex B. Andrews, III) for discretionary review under GS 7A-31, 35 N.C.App. 346, 241 S.E.2d 397. Denied.